Memorandum by the Court.
Appeal from a judgment of the Supreme Court at Trial Term which granted a motion made at the close of the plaintiff’s ease to dismiss the complaint in a personal injury negligence action. There was no proof that the defendant and third-party plaintiff was in occupation or control of the premises upon which the injury occurred nor was there any proof that defendant participated in the creation or continuance of the dangerous condition. Parol evidence was properly admitted to demonstrate a mistake in the nature of a scrivener’s error. Consequently the trial court correctly determined that plaintiff’s proof failed to establish a prima facie cause of action upon any of the theories pleaded in the complaint. Judgment affirmed, without costs. Gibson, P. J., Herlihy, Taylor, Aulisi and Hamm, JJ., concur.